Citation Nr: 0427534	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation effective from February 20, 2001.  The veteran, 
who had active service from July 1967 to September 1969, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in December 2002 in connection with his claim 
for service connection for bilateral hearing loss.  Following 
the grant of service connection by the RO in a March 2003 
rating decision, the veteran expressed his disagreement with 
the noncompensable disability evaluation assigned his 
service-connected hearing loss.  In addition, the veteran 
asserted at his May 2004 hearing testimony before the Board 
that his service-connected bilateral hearing loss had 
worsened since the December 2002 VA examination.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  The Board further notes that the 
veteran also contended during his May 2004 hearing testimony 
that the December 2002 VA examination was incomplete, as the 
testing was stopped after he had demonstrated difficulty with 
speech discrimination.  Therefore, the Board is of the 
opinion that a more recent VA examination is in order in this 
case for the purpose of ascertaining the severity and 
manifestations of the veteran's bilateral hearing loss.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at his May 2004 
hearing before the Board that he had worked for the same 
employer for 21 years and that he was provided hearing tests 
once every two years as part of his employment physical.  He 
also contended that his bilateral hearing loss had affected 
his employment.  The Board observes that the veteran did 
submit the results of a March 2003 hearing test provided by 
his employer.  However, it is unclear as to whether there may 
be additional employment records pertinent to his claim that 
are not associated with the claims file.  Additionally, the 
veteran indicated that he saw a private ears, nose, and 
throat physician every other year.  Although the evidence of 
record includes private medical records dated in January 
2001, it is also unclear as to whether there may be 
additional private medical records not associated with the 
claims file.  Such records may prove to be relevant and 
probative.  Therefore, the RO should attempt to obtain and 
associate with the claims file any and all treatment records 
pertaining to the veteran's bilateral hearing loss.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his bilateral hearing loss.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for the veteran's 
employment records, including 
physical examination reports.

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
bilateral hearing loss.   Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity 
of his bilateral hearing loss.  A 
clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



